EXHIBIT 10.3
 
TERMINATION AND SETTLEMENT AGREEMENT
 
This Termination, Settlement Agreement and Mutual Release ("Agreement") is
entered into by and between BaxTech Asia PTE LTD, a company incorporated in
Singapore and having its registered office at 190 Middle Road, #19-05 Fortune
Centre, Singapore 688979 and Voz Mobile Cloud Ltd., a Washington
corporation.   BaxTech and Voz are collectively referred to herein as the
"Parties."
 
RECITALS
 
Whereas, on or about September 22, 2011, Voz and BaxTech executed an Agreement
(the "Asset Purchase Agreement") for the purpose of, among other things,
inducing BaxTech to assign and transfer certain assets (the “Assets”) to Voz in
exchange for 11,000,000 shares of the common stock of Voz on  certain terms the
purpose of which was to cause certain portions of the business of BaxTech to be
held by a public company quoted on the OTCMarkets OTCQB;
 
Whereas, at such time, Floyd Robertson was the president of Voz and Lawrence Lee
(“Lee”) was the director of BaxTech;
 
Whereas, upon completion of the transfer of certain of the Assets of Voz
pursuant to the Agreement, the controlling shareholders of BaxTech became the
controlling shareholders of Voz, Robertson resigned and Lee became the sole
officer and director of Voz;
 
Whereas, thereafter, BaxTech learned that Voz was a former shell company (“Shell
Company”) as defined by Rule 405 of the Securities Act of 1933, as amended (the
“Securities Act”) and as a result, under existing SEC rules and regulations, it
could not become a publicly traded company until certain requirements were met
including that Voz was no longer a Shell Company and either (i) filed a
registration statement with the SEC pursuant to the Securities Act or (ii) filed
Form 10 information with the SEC and 12 months had expired;
 
Whereas, BaxTech expended time and substantial legal and accounting costs in
connection with the filing of a Registration Statement under the Securities Act
for Voz, and upon effectiveness, despite representations to the contrary,
BaxTech learned that Voz could not meet the requirements of the Financial
Industry Regulatory Authority (“FINRA”) for assignment of a ticker symbol
regardless of Voz’s status as a Shell Company;
 
Whereas, based upon its belief that Voz could become a publicly traded company
on the OTCMarkets OTCQB, on or about December 14, 2012, BaxTech entered into an
agreement with Voz (the “Reseller Agreement”) attached hereto as Exhibit B
whereby BaxTech granted Voz the exclusive right to sell and supply a product
(the “Product”) owned and/or controlled by BaxTech;
 
Whereas, the Asset Purchase Agreement and the Reseller Agreement are
collectively referred to as “the Agreement”;
 
Whereas, the Parties have agreed to terminate the Asset Purchase Agreement and
Reseller Agreement under the terms hereof; and
 
Whereas, this Agreement compromises, settles, and otherwise resolves all claims
and potential claims between the Parties arising from or relating to the Asset
Purchase Agreement and Reseller Agreement, on the terms set forth below.
 
AGREEMENT
 
1. Recitals
 
The above recitals are hereby made a part of this Agreement and the Parties
acknowledge and agree that each of the recitals is true and correct.
 
2. Definitions
 
Assets shall have the meaning set forth in the Asset Purchase Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Product, Royalty, and Trade Marks shall have the meanings set forth in the
Reseller Agreement.
 
Restricted Shares, Restricted Stock and/or Restricted Securities shall have the
meaning set forth in Rule 144 of the Securities Act.
 
3. Termination of the Asset Purchase Agreement
 
The Parties have agreed to terminate the Asset Purchase Agreement under the
terms hereof, due to among other reasons, Voz’s failure to maintain books,
records, and financial controls making funding unlikely, Voz’s status as a Shell
Company resulting in its inability to obtain a stock ticker symbol, and material
misrepresentations and omissions by Voz’s former agents and representatives,
disclosure of which would have caused BaxTech not to have entered into the Asset
Purchase Agreement.
 
As a result of Voz’s breaches of the Asset Purchase Agreement, the Parties
acknowledge that BaxTech has been irreparably harmed.
 
The Parties hereby terminate the Asset Purchase Agreement for the consideration
set forth in Sections 5 hereafter.
 
4. Termination of the Reseller Agreement
 
The Parties have agreed to terminate the Reseller Agreement under the terms
hereof, due to among other reasons the Reseller Agreement was entered into bases
upon BaxTech’s belief that Voz would soon become a publicly traded company.
Additionally, Voz is insolvent and unable to pay its debts as they become due.
 
The Parties hereby terminate the Reseller Agreement for the consideration set
forth in Section 6 hereafter.
 
5. Fair and Adequate Consideration for Termination of the Asset Purchase
Agreement
 
In exchange for the release of BaxTech’s claims against Voz arising from the
Asset Purchase Agreement, the Parties agree as follows:
 
(i) Voz shall assign the Assets to BaxTech;
 
(ii) BaxTech shall return the entire 10.4 million of Voz’s common shares now
held under the name of BaxTech to Voz’s transfer agent for cancellation;
 
(iii) the Asset Purchase Agreement is terminated, null and void;
 
(iv) except as otherwise set forth herein the parties are released from their
obligations and duties thereunder; and
 
(v) Voz shall change its name to Oro Plata Resources Inc., or a variation
thereof and all rights to use of the name Voz Mobile Cloud or any variation
thereof shall revert back to BaxTech.
 
Contemporaneously herewith Voz is executing assignments of the Assets attached
hereto as Exhibit C to BaxTech, to be filed with the U.S. Patent and Trademark
Office ("USPTO") assigning, transferring, selling and conveying all of the
Assets to BaxTech in such form as can be properly filed with the USPTO without
any further action of Voz.
 
6.  Fair and Adequate Consideration for Termination of the Reseller Agreement
 
In exchange for the release of BaxTech’s claims against Voz arising from the
Reseller Agreement, the Parties agree as follows:
 
(i)  BaxTech shall return 10.4 million of Voz’s common shares to Voz’s transfer
agent for cancellation; and
 
(ii) the Reseller Agreement is hereby null and void.
 
 
2

--------------------------------------------------------------------------------

 
 
7. The Board of Directors of each Party have approved and resolved that this
Termination and Settlement Agreement Release is in the best interests of the
shareholders of Voz and BaxTech, in the exercise of their best business
judgments, and such Boards believe each Party hereto has received full, fair and
adequate consideration heretofore.
 
8.  As an inducement for this Termination and Settlement Agreement, Voz hereby
covenants and agrees that it will indemnify and defend BaxTech and its
shareholders and directors against any and all suits, claims, costs, legal fees,
fines or expenses whatsoever, for any event or cause or claim arising from the
Asset Purchase Agreement and Reseller Agreement or BaxTech doing business with
Voz or its representatives.
 
9. Intent to Settle All Claims
 
On the terms set forth herein, the Parties desire to fully and finally
compromise, settle, and otherwise terminate all claims between them arising from
or relating to the Asset Purchase Agreement and Reseller Agreement.
 
10. Release
 
Subject to the performance of the deliveries and obligations set forth herein
required hereby, Voz hereby releases, discharges, and holds harmless BaxTech as
well as its respective officers, directors, shareholders, managers, members,
partners, owners, principals, affiliates, divisions, subsidiaries, parents,
contractors, attorneys, predecessors, successors, assigns, insurers, associates,
agents, representatives, employers, and employees from any and all actions,
claims, damages, and liabilities of any kind or nature, without regard to
amount, known or unknown, accrued or unaccrued arising from or relating to the
Asset Purchase Agreement or Reseller Agreement.
 
11. Third Party Beneficiaries
 
However, the releases given herein shall not extend to or be for the benefit of
nonaffiliated third parties, none of whom shall have any rights hereunder,
including but not limited to rights as a third party beneficiary.
 
12. No Release for Breach of This Agreement.
 
Nothing contained herein shall release Voz from any claims arising from or
relating to its breach of this Agreement.
 
13. Releases Valid Even if Additional or Different Facts
 
The Parties acknowledge they may discover facts which are additional to or
different from those which are set forth herein or that they now know or believe
to be true regarding the subject matter of this Agreement. Nonetheless, except
as otherwise provided herein, it is the Parties' intent to fully and finally
compromise and settle all claims which exist between them arising from or
relating to the Asset Purchase Agreement and Reseller Agreement. To effectuate
that intention, the releases given herein shall remain full and complete
releases, notwithstanding discovery of any additional or different facts by any
party.
 
14. Further Assurances
 
The Parties agree to execute and deliver such documents and to perform such
other acts, promptly upon request, as any other party hereto requests and which
are, in the requesting party's reasonable judgment, necessary or appropriate to
effectuate the purposes of this Agreement.
 
15. Consideration
 
This Agreement is supported by good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.
 
16. Headings
 
The headings contained in this Agreement are for convenience and reference
purposes only, and shall not in any way be construed as effecting the meaning or
interpretation of the text of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
17. Opportunity to Consult with Legal Counsel & Conflict Waiver
 
The Parties acknowledge they have had a full and fair opportunity to consult
with independent legal counsel of their own choosing throughout all negotiations
which preceded the execution of this Agreement, and in connection with their
execution of this Agreement and related filings for Voz with the Securities and
Exchange Commission. Hamilton & Associates Law Group P.A. , a  Florida
Professional Association and Brenda Hamilton has prepared this agreement and
Hamilton & Associates Law Group and Brenda Hamilton have represented both
Parties and her Conflict of Interest is hereby disclosed and each of the Parties
hereby waives any conflict claim against, knowing and being advised to consult
independent counsel.
 
18. Entire Integrated Agreement
 
This Agreement is fully integrated, containing the entire agreement and
understanding between the Parties (regarding the subject matter hereof),
superseding and replacing all prior negotiations and proposed agreements,
written or oral.
 
19. No Representations
 
The Parties acknowledge that no party, nor agent, nor attorney of any party has
made any promise or representation whatsoever, express or implied, concerning
the subject matter of this Agreement (or to induce the execution of this
Agreement) which is not expressly set forth herein. It is further acknowledged
that no party to this Agreement has relied upon any representation made by any
other party regarding any aspect of the other's claims, including but not
limited to the nature, extent, or duration of any damages suffered, or the legal
liability therefor.
 
20. Modified Only in Writing
 
This Agreement may only be modified by express written agreement of the Parties.
 
21. Severability
 
Every provision of this Agreement is intended to be severable. Accordingly,
should any provision be declared illegal, invalid, or otherwise unenforceable by
a court of competent jurisdiction, such illegality, invalidity, or
unenforceability shall not affect the remaining provisions, which shall remain
fully valid, binding, and enforceable.
 
22. Drafting Party
 
No party shall be deemed the "drafting party" of this Agreement. Consequently,
this Agreement shall be construed as a whole, according to its fair meaning and
intent, and not strictly for or against any party hereto.
 
23. Applicable Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.
 
24. Binding Agreement/Successors and Assigns
 
This Agreement shall be binding upon and inure to the benefit of the Parties, as
well as their respective successors, representatives, and assigns.
 
25. Authority/Capacity/Entities
 
Each person signing this Agreement represents and warrants that he or she has
complete authority and legal capacity to enter into this Agreement on behalf of
the entity for which he or she is signing, and agrees to defend, indemnify, and
hold harmless all other parties if that authority or capacity is challenged.
 
26. Knowing and Voluntary Agreement
 
The Parties represent they have read this Agreement, understand it, voluntarily
agree to its terms, and sign it freely.
 
 
4

--------------------------------------------------------------------------------

 
 
27. Counterparts/Fax Signatures
 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument. Facsimile or electronically transmitted signatures shall be deemed
effective as originals.
 
28.  Further Assurances and Cooperation
 
From and after the execution hereof, Voz shall, on request, cooperate with
BaxTech by furnishing any additional information, executing and delivering any
additional documents and instruments, and doing any and all such other things as
may be reasonably required by BaxTech and its counsel to consummate or otherwise
implement the transactions contemplated by this Agreement. With respect to the
assignment, prosecution, and maintenance of the Assets to BaxTech, Voz shall
reasonably cooperate for the purposes of transferring ownership and the
responsibility to administer, prosecute, and maintain the Assets to BaxTech.
 
 
IN WITNESS WHEREOF, the undersigned execute this Termination, Settlement
Agreement and Mutual Release thereby agreeing to abide by the terms hereof.


 
BaxTech Asia PTE LTD


                                                                                                 
By: Lawrence S.H. Lee, Director
 
 
Voz Mobile Cloud Ltd.


                                                                                                 
By: Lawrence S.H. Lee, Chief Executive Officer
 

 
 
 5

--------------------------------------------------------------------------------
